TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2015



                                     NO. 03-14-00663-CV


                                  John R. Guerra, Appellant

                                                v.

                               Tammy Miller Guerra, Appellee




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on September 19, 2014.

John R. Guerra has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in this Court

and the court below.